               Case
               Case 3:16-md-02741-VC
                    3:16-md-02741-VC Document
                                     Document 2777
                                              2613 Filed
                                                   Filed 02/18/19
                                                         01/30/19 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 4
                                                                            4




 1                                  UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3                                                        )
     IN RE: ROUNDUP PRODUCTS                              )   MDL No. 2741
 4   LIABILITY LITIGATION                                 )
                                                          )   Case No. 3:16-md-02741-VC
 5                                                        )
                                                          )   STIPULATION WITH [PROPOSED]
 6                                                        )   ORDER REGARDING COLLATERAL
     Hardeman v. Monsanto Co., et al,                     )   SOURCE EVIDENCE
 7   3:16-cv-0525-VC                                      )
     Stevick v. Monsanto Co., et al,                      )
 8   3:16-cv-2341-VC                                      )
     Gebeyehou v. Monsanto Co., et al,                    )
 9   3:16-cv-5813-VC
10
               The parties jointly stipulate as follows with respect to collateral source evidence:1
11
             1. Neither party will seek to introduce evidence regarding Plaintiffs’ health insurance;
12
             2. Neither party will argue or imply that such collateral benefits do exist or do not exist;
13
             3. Neither party will argue or imply that liability insurance would cover any verdict
14
                 against Monsanto in whole or in part;
15
             4. The parties agree that references to any collateral source benefits may be redacted
16
                 from otherwise admissible documents such as medical records and do not render those
17
                 documents wholly inadmissible.
18

19   Dated: January 30, 2019
20                                            /s/ Aimee Wagstaff
                                              Aimee Wagstaff
21                                            aimee.wagstaff@andruswagstaff.com
                                              Andrus Wagstaff, P.C.
22                                            7171 West Alaska Drive
                                              Lakewood CO 80226
23                                            P: 303-376-6360
24                                            /s/ Robin Greenwald
                                              Robin Greenwald
25                                            rgreenwald@weitzlux.com
                                              Weitz & Luxenberg
26

27   1
         This stipulation does not apply to voir dire.
28
                                                         -1-
                         STIPULATION REGARDING COLLATERAL SOURCE EVIDENCE
                      3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
     Case
     Case 3:16-md-02741-VC
          3:16-md-02741-VC Document
                           Document 2777
                                    2613 Filed
                                         Filed 02/18/19
                                               01/30/19 Page
                                                        Page 2
                                                             2 of
                                                               of 4
                                                                  4



                                 700 Broadway
 1                               New York NY 10003
                                 P: 212-558-5500
 2
                                 /s/ _Mike Miller___
 3                               Michael Miller
                                 mmiller@millerfirmllc.com
 4                               The Miller Firm LLC
                                 108 Railroad Ave
 5                               Orange VA 22960
                                 P: 540 672 4224
 6
                                 Co-Lead Counsel for Plaintiffs
 7

 8                               /s/ Brian L. Stekloff___________
 9                               Brian L. Stekloff (pro hac vice)
                                 (bstekloff@wilkinsonwalsh.com)
10                               Rakesh Kilaru (pro hac vice)
                                 (rkilaru@wilkinsonwalsh.com)
11                               WILKINSON WALSH + ESKOVITZ LLP 2
                                 001 M St.
12                               NW, 10th Floor
                                 Washington, DC 20036
13                               Tel: 202-847-4030
                                 Fax: 202-847-4005
14

15                               Pamela Yates (CA Bar No. 137440)
                                 (Pamela.Yates@arnoldporter.com)
16                               ARNOLD & PORTER KAYE SCHOLER LLP
                                 777 South Figueroa St., 44th Floor
17                               Los Angeles, CA 90017
18                               Tel: 213-243-4178
                                 Fax: 213-243-4199
19
                                 Eric G. Lasker (pro hac vice)
20                               (elasker@hollingsworthllp.com)
                                 HOLLINGSWORTH LLP
21                               1350 I St. NW
22                               Washington, DC 20005
                                 Tel: 202-898-5843
23                               Fax: 202-682-1639

24                               Michael X. Imbroscio (pro hac vice)
                                 (mimbroscio@cov.com)
25                               COVINGTON & BURLING LLP
26                               One City Center
                                 850 10th St. NW
27                               Washington, DC 20001

28
                                         -2-
             STIPULATION REGARDING COLLATERAL SOURCE EVIDENCE
          3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
           Case
           Case 3:16-md-02741-VC
                3:16-md-02741-VC Document
                                 Document 2777
                                          2613 Filed
                                               Filed 02/18/19
                                                     01/30/19 Page
                                                              Page 3
                                                                   3 of
                                                                     of 4
                                                                        4



                                       Tel: 202-662-6000
 1

 2                                     Attorneys for Defendant
                                       MONSANTO COMPANY
 3

 4

 5   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 6                                                     ISTRIC
     Dated: _______________
             February 18, 2019
                                                  TES D       TC
 7                                             TA




                                                                                    O
                                                 S
                                       ________________________________




                                                                                     U
                                                ED
 8




                                                                                      RT
                                       HONORABLE VINCE CHHABRIA
                                                       NTED
                                            UNIT   GRADISTRICT
 9                                     UNITED STATES            COURT JUDGE




                                                                                             R NIA
10

                                                                              hhabr ia
                                            NO


11
                                                                     ince C
                                                          J u d ge V




                                                                                             FO
                                              RT



12




                                                                                         LI
                                                     ER
                                                H




                                                                                     A
13                                                        N                              C
                                                              D IS T IC T        OF
14                                                                  R

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -3-
                   STIPULATION REGARDING COLLATERAL SOURCE EVIDENCE
                3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
            Case
            Case 3:16-md-02741-VC
                 3:16-md-02741-VC Document
                                  Document 2777
                                           2613 Filed
                                                Filed 02/18/19
                                                      01/30/19 Page
                                                               Page 4
                                                                    4 of
                                                                      of 4
                                                                         4




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 30th day of January 2019, a copy of the foregoing was
 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
 4   appearing parties of record.
 5

 6                                                  /s/ Brian L. Stekloff___________
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -4-
                       STIPULATION REGARDING COLLATERAL SOURCE EVIDENCE
                    3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
